UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6305


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD CHRISTOPHER NEAL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (2:94-cr-00300-JAB-4)


Submitted:   September 2, 2010          Decided:   September 20, 2010


Before WILKINSON and    NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Ronald Christopher Neal,     Appellant Pro Se. Angela Hewlett
Miller, Assistant United     States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald Christopher Neal appeals from the partial grant

of his 18 U.S.C. § 3582 (2006) motion for reduction of sentence.

The notice of appeal was received in the district court shortly

after    expiration       of    the    appeal     period.        Because    Neal     is

incarcerated, the notice is considered filed as of the date it

was properly delivered to prison officials for mailing to the

court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266,

276 (1988).           The record does not reveal when Neal gave the

notice of appeal to prison officials for mailing.                      Accordingly,

we    remand    the    case    for    the    limited   purpose   of    allowing     the

district court to obtain this information from the parties and

to determine whether the filing was timely under Fed. R. App. P.

4(c)(1) and Houston v. Lack.

               Depending on the district court’s finding regarding

the    filing    date,    it     may    be    appropriate    for      the   court   to

determine whether Neal’s untimely filing was due to excusable

neglect.       In criminal cases, the defendant must file the notice

of appeal within fourteen days after the entry of judgment.

Fed. R. App. P. 4(b)(1)(A); United States v. Alvarez, 210 F.3d
309, 310 (5th Cir. 2000) (holding that § 3582 proceeding is

criminal in nature).            With or without a motion, upon a showing

of excusable neglect or good cause, the district court may grant

an extension of up to thirty days to file a notice of appeal.

                                             2
Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351,

353 (4th Cir. 1985).      Should the district court determine that

the notice of appeal was filed within the excusable neglect

period,   the   court   should   determine   whether   Neal   has   shown

excusable neglect or good cause warranting an extension of the

fourteen-day appeal period.       The record, as supplemented, will

then be returned to this court for further consideration.



                                                                REMANDED




                                    3